Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000972
                                                        26-AUG-2014
                                                        08:26 AM



                           SCWC-13-0000972


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                 vs.


                         DERRICK HERNANDEZ,

              also known as DERRICK LEROY HERNANDEZ,

                  Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0000972; CR. NO. 12-1-1766)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on July 14, 2014, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, August 26, 2014.


Shawn A. Luiz                      /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson